Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
This application is claiming the benefit of prior-filed application No. 16/016,027 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
The Examiner notes no reply to the Non-Final Rejection dated 5/19/20 for Application 16/016,027 was received, and no extension of time was filed. The filing date of the current application is 11/16/20. As such, copendency between the current application and the prior application was not met.

Claim Interpretation
This discussion of claim interpretation does not comprise claim rejections, but is provided to discuss general claim interpretation as best understood by the Examiner. The Examiner notes the disclosed invention is described by the specification as, “This invention relates to a software system that maintains accountability related to profiling within a law enforcement agency or department by utilizing demographic data within each patrol area of a law enforcement department and comparing it with an officer's citizen contact history,” (pg. 1:21-29), “The profiling accountability solution system is a web-based software application that employs portable electronic devices to help monitor potential profiling by law enforcement departments and its employees,” (pg. 3: 3-9), and, “This invention described herein provides accountability of police enforcement by tracking an officer's contact with an individual of the general public or civilian and correlating it with the population demographics of the officer's assigned patrol area(s). This is accomplished with the unique and novel software system described herein,” (pg. 6:3-13). As best understood by the Examiner, the disclosed invention is primarily directed to collecting data associated with officer interactions in the field, and analyzing the data to identify potential racial profiling. The Examiner notes the claims are seven pages, and the specification is twelve pages. The discussion below is a general discussion of claim interpretation. Applicant is referred to the 35 USC 101, 35 USC 112, and 35 USC 103 sections below for a complete discussion of the pending claims in the context of rejections under the corresponding sections.
While the claim limitations will be discussed with respect to the claims being unclear in the 35 USC 112(b) rejections, below, the Examiner notes that the claims comprise multiple instances wherein the claims are not unclear, but the claim language does not result in the limitations requiring functions to be performed and the limitations comprise nonfunctional descriptive material and language which does not further limit the scope of the claimed invention. The Examiner notes that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (See MPEP 2111.04, MPEP 2143.03).
	For example, claim 1 recites:
	“wherein only a system administrator may access the at least one system administrator profile; […]
	wherein only an officer or system administrator may access an officer profile within the plurality of  officer profiles; […]
	wherein the civilian contact form can be submitted to at least one supervisor of the officer once the civilian contact data is entered into the civilian  contact form; […]
	wherein only a supervisor or system administrator may access the supervisor profile;
wherein the submitted civilian contact form can be accessed through the supervisor profile; […]
	wherein the supervisor may accept or reject the submitted civilian contact report;   
	
	The use of, “may,” “can be,” “may be,” etc. in conjunction with the claimed functions is not interpreted as a function being positively recited as being performed or required, but is interpreted as claim language that suggests or makes optional. The discussion above applies to the substantially similar claim language of claim 9, as well.
The discussion above applies to subsequent dependent claims, as well. For example, claim 5 and claim 8 comprise:
	(claim 5) wherein at least one digital video may be attached to the civilian contact form
	(claim 8) wherein at least one digital image may be attached to the civilian contact form.
	
The language of, “may be attached,” is not interpreted as the function of attaching being positively recited as being performed or required, but is interpreted as claim language that suggests or makes optional.	
The Examiner notes that the independent claims comprise limitations associated with a plurality of profiles and forms (i.e., an administrator profile, an officer profile, a supervisor profile, a civilian contact form, a digital contact form), accessing the profiles, accessing information via the profiles, and information entered into or attached to a form. The Examiner notes that the duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.  The Examiner notes it would be obvious for functions associated with one profile or form to be associated with other profiles or forms in that associating functions with multiple files or forms may amount to a mere repetition of functions or duplication of parts. It would be obvious to perform the same functions for a different type of profile or form that were performed for a first type of profile or form.
The Examiner notes that, in the interest of compact prosecution, limitations comprising nonfunctional descriptive material, an intended use, and a repetition of steps (a duplication of parts) will be fully addressed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites, 
“Profiling accountability software system for correlating officer civilian contact with demographics of the officer's patrol area to recognize officer enforcement bias, which is comprised of:  
a. a plurality of portable electronic devices;  
b. a web-based software further comprising;  
i. an administrator profile;  
[…]
24wherein only a system administrator may access the25 26at least one system administrator profile; 27 28 
29wherein the system administrator creates a 30 31plurality of geographical patrol areas within the 32 33web-based software; 
[…]34 35 
41wherein the system administrator enters respective 4243demographical characteristic for each geographical 44 45patrol area within the plurality of geographical 46 47patrol areas; 48 
wherein the system administrator sets racial bias parameters for the plurality of geographical 3 4patrol areas; 5 6 
46wherein a supervisor profile is provided by the47 48system administrator; 49 14
wherein only a supervisor or system administrator3 4may access the supervisor profile; 5 6 […]
12wherein the supervisor may accept or reject the 1314submitted civilian contact report; 15 16 

While claim 1 is directed to a system, claim 1 comprises a plurality of limitations comprising action steps performed by a person (in bold, above). The claim is indefinite in that the system claim recites limitations which go beyond focusing on the capabilities of the system and recites specific actions or functions performed by a user (See MPEP 2173.05(p)).  
Additionally, regarding the preamble and structural components recited as making up the claimed system, while the portion in bold of, “Profiling accountability software system for correlating officer civilian contact with demographics of the officer's patrol area to recognize officer enforcement bias, which is comprised of…,” is interpreted as nonfunctional descriptive material describing the intended use of the claimed system, but does not result in the claim being unclear, the claimed system should be introduced as, “A profiling accountability system….”
Additionally, the Examiner notes the system claim of claim 1 should recite, “A system comprising [structural components].” While the structural components may comprise software configured to perform functions, the software is not considered a structural component of the system. For example, claim 1 may be amended to recite:
“A profiling accountability software system for correlating officer civilian contact with demographics of the officer's patrol area to recognize officer enforcement bias, which is comprised of: 
a. a plurality of portable electronic devices; 
wherein the system and the plurality of portable electronic devices execute a web-based software configured to…,” wherein the software may be configured to perform functions, but the limitations are not structured in a manner which results in reciting specific actions or functions performed by a user.
Regarding claim 9, claim 9 recites:
“The profiling accountability software system for 3233correlating officer civilian contact with demographics of 34 35the officer's patrol area to recognize officer enforcement 36 37bias, which is comprised of: 38 
39a. video capturing equipment; 40 
41wherein the video capturing equipment captures images 42 43of civilians contacted by an officer; 44 45 
46wherein the video capturing equipment captures video 47 48of civilians contact by an officer; 49 16 
b. a web-based software further comprising…”

It is unclear if claim 9 is intended to be an independent claim or if claim 9 is intended to be dependent from claim 1. The Examiner notes claim 9 comprises substantially similar limitations to claim 1, with additional limitations not recited in claim 1 (i.e., video capturing equipment). In order to expedite compact prosecution, the Examiner interprets claim 9 as an independent claim.
Additionally, the Examiner notes the limitations of claim 9 are substantially similar to the limitations of claim 1 as related to the claim reciting a plurality of limitations comprising action steps performed by a person. The discussion of claim 1, above, applies here, as well. The claim is indefinite in that the system claim recites limitations which go beyond focusing on the capabilities of the system and recites specific actions or functions performed by a user (See MPEP 2173.05(p)).  
Additionally regarding claim 9, the discussion of claim 1 as related to a system claim reciting structural components, wherein the structural components may comprise software configured to perform functions, the software is not considered a structural component of the system applies here as well.
Additionally regarding claim 9, the limitations of, “wherein at least one digital image is attached to the digital contact form; wherein at least one digital video is attached to the digital contact form,” are unclear in that, “the digital contact form,” lacks proper antecedent basis. In order to advance compact prosecution, the Examiner interprets, “the digital contact form,” as, “the civilian contact form.”
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 2-8 are rejected due to their dependency from claim 1. Claims 10-11 are rejected due to their dependency from claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As an initial matter, claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter.
Regarding claim 1 and claim 9: 
(claim 1) Profiling accountability software system for correlating  officer civilian contact with demographics of the officer's  patrol area to recognize officer enforcement bias, which is comprised of:  
a. a plurality of portable electronic devices;  
b. a web-based software further comprising…
(claim 9) The profiling accountability software system for correlating officer civilian contact with demographics of  the officer's patrol area to recognize officer enforcement  bias, which is comprised of:  
a. video capturing equipment […]  
b. a web-based software further comprising…
The Examiner interprets claim 1 and claim 9 as independent system claims, wherein each system claim is directed to a system which is comprised of [a.] and [b] (i.e., a system comprising structural component(s) and software). The broadest reasonable interpretation of the limitations of the system of claim 1 and the system of claim 9 covers forms of non-transitory tangible media and transitory propagating signals per se (i.e., a system comprising…software). Signals per se are not eligible for patent protection and must be rejected under 35 USC 101 as covering non-statutory subject matter. See MPEP 2106; In re Nuijten, 500 F. 3d 1346, 1356-57 (Fed. Cir. 2007). 
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-11, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-8 are directed towards a system (i.e., machine), claims 9-11 are directed towards a system (i.e., machine). However, as discussed below, claims 1-11 are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1 and 9 are substantially similar and recite a judicial exception illustrated by:
an administrator profile;  
wherein at least one system administrator profile is provided;  
wherein only a system administrator may access the at least one system administrator profile;   
wherein the system administrator creates a plurality of geographical patrol areas;
wherein at least one officer is assigned to each geographical patrol area;   
wherein the system administrator enters respective demographical characteristic for each geographical  patrol area within the plurality of geographical  patrol areas;   
wherein the system administrator sets racial bias parameters for the plurality of geographical  patrol areas;   
a plurality of officer profiles;  
wherein the plurality of officer profiles is provided by the system administrator;   
wherein only an officer or system administrator may access an officer profile within the plurality of  officer profiles;  
a civilian contact form;  
wherein the civilian contact form is accessible in the plurality of officer profiles;  
wherein the civilian contact form requires that civilian contact data be entered into the civilian contact form;   
wherein the civilian contact form can be submitted to at least one supervisor of the officer once the civilian contact data is entered into the civilian contact form;   
28wherein at least one image is attached to29 30the contact form; 31 32 
33wherein at least one video is attached to 3435the contact form; 36 37 
a supervisor profile;  
wherein a supervisor profile is provided by the system administrator;   
wherein only a supervisor or system administrator may access the supervisor profile;   
wherein the at least one supervisor may access a submitted civilian contact form through the supervisor profile;  
wherein the supervisor may accept or reject the submitted civilian contact report;   
correlate officer civilian contact with civilian demographic characteristics of  the assigned officer patrol area;   
wherein the supervisor profile provides a notification if officer civilian contact with  individuals of a specific demographical  characteristic exceeds the racial bias parameters.  

As such, the limitations illustrating the abstract idea comprise functions associated with correlating officer civilian contact with demographics of the officer's  patrol area to recognize officer enforcement bias.
Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human activity, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings (See October 2019 Update: Subject Matter Eligibility).
Certain Methods of Organizing Human Activity
Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to legal interactions and managing personal behavior or relationships or interactions between people in the context of interactions between police and civilians in that they are directed to functions associated with correlating officer civilian contact with demographics of the officer's  patrol area to recognize officer enforcement bias. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim (See October2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id.
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id.
	In this instance, the limitations illustrating an abstract idea (noted above on pages17-20) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea comprising functions associated with correlating officer civilian contact with demographics of the officer's  patrol area to recognize officer enforcement bias. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance (which has been incorporated into the MPEP), at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper. 
As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application.
The judicial exception is not integrated into a practical application because the claims recite additional elements of a profiling accountability software system which is comprised of a plurality of portable electronic devices and web-based software and a profiling accountability software system which is comprised of video capturing equipment and web-based software in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “The profiling accountability solution system is a web-based software application that employs portable electronic devices to help monitor potential profiling by law enforcement departments and its employees,” (pg. 3: 3-9), and, “This invention described herein provides accountability of police enforcement by tracking an officer's contact with an individual of the general public or civilian and correlating it with the population demographics of the officer's assigned patrol area(s). This is accomplished with the unique and novel software system described herein,” (pg. 6:3-13), and the specification describes the system and components in broad, functional terms (pg. 1:21-29, pg. 3:3-17, pg. 5:3-29, pg. 6:3-49, pg. 7 18-30, pg. 8:3-37). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
Additionally, the additional elements both individually and in combination do not integrate the judicial exception into a practical application and do not add significantly more to the exception (See MPEP 2106.04(d), MPEP 2106.05). For example, regarding the limitations as related to additional elements:
wherein the video capturing equipment captures images of 			civilians contacted by an officer; [gathering data for use in a 
claimed process - insignificant extra-solution activity]  
wherein the video capturing equipment captures video  of civilians 
contact by an officer; [gathering data for use in a claimed process
- insignificant extra-solution activity]    
wherein at least one digital image is attached to  the digital contact 
form; [transmitting/receiving information; gathering data for use in a claimed process - insignificant extra-solution activity]    
wherein at least one digital video is attached to the digital contact
form; [transmitting/receiving information; gathering data for use in a claimed process - insignificant extra-solution activity]
wherein the system administrator creates a plurality of 
geographical patrol areas within the web-based software; - [transmitting/receiving information; gathering data for use in a claimed process - insignificant extra-solution activity]

The Examiner notes the additional limitations above amount to insignificant extra-solution activity (See MPEP 2106.05(g)) [The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process. An example of post-solution activity is an element that is not integrated into the claim as a whole (See MPEP 2106.05(g))]. As such, the additional elements illustrate that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). 
	With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claims 1 and 9 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2-8, and 10-11 merely further limit the abstract idea as related to correlating officer civilian contact with demographics of the officer's  patrol area to recognize officer enforcement bias. The claims do not add anything significant to the abstract idea. 
The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-11 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
		A patent for a claimed invention may not be obtained, 	notwithstanding that the claimed invention is not identically 	disclosed as set forth in section 102 of this title, if the differences 	between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the 	effective filing date of the claimed invention to a person having 	ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the 	invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney, U.S. Patent Application Publication 20140040309 in view of Jones, U.S. Patent 9699401.
Regarding claims 1 and 9, the elements of claims 1 and 9 are substantially similar and will be addressed together. Substantially similar dependent claims will be addressed together, as indicated. 
	Meaney — which is directed to a system for law enforcement agencies to enter, access, and update information from the field — discloses: 
(claim 1) Profiling accountability software system for correlating officer civilian contact with demographics of the officer's  patrol area to recognize officer enforcement bias, which is comprised of: a. a plurality of portable electronic devices; 
(claim 9) The profiling accountability software system for correlating officer civilian contact with demographics of the officer's patrol area to recognize officer enforcement bias, which is comprised of: a. video capturing equipment; wherein the video capturing equipment captures images of civilians contacted by an officer; wherein the video capturing equipment captures video  of civilians contact by an officer; 
NOTE: The portion of the preamble of claim 1 in bold above of, “for correlating 5officer civilian contact with demographics of the officer's 6patrol area to recognize officer enforcement bias,” is interpreted as a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction. See MPEP 2111.02 The claimed functions may result in the purpose or intended use of the claimed invention, but a combination of prior art that teaches the claimed functions and claimed limitations does not have to teach the purposes or intended uses cited in the preamble in order to teach the broadest reasonable interpretation of the claims. 

	Meaney discloses:
	[a point of investigation tool and interface, wherein the tool and interface are operable for entering, accessing and updating case, crime scene and image information in or near real time and from the field (0003, 0011, 0012, 0068, 0069, 0088, Table 4, Table 8, Fig. 2, claim 1); a computer-implemented crime investigation system, comprising a computer including a processor. The computer can be operable to: receive and store one or more image data items…receive, via an application interface, case information from said user; attach portions of said case information, as indicated by said user using said application interface, to one or more of said image data items, as also indicated by said user using said application interface (0007); an investigation tool utilizing image (still and video) evidence including a database for receiving case related information, organizing the information, storing the information, running queries, finding matches, and generating communications and reports (0010); tracking case history, viewing reports (0013); The reports may be a pure statistical nature based on the data held within the system database, or it may be on a discovery nature such as the use of data patterns, showing data trends and/or movements, variations from the norm, etc. (0017); The Statistics area of the system may be dictated by the client's business rule(s) and management needs. (0018); an administrator may configure the system so that it complies with the business rules for the organization in question. These business rules may include the legislative environment within which the organization operates, so that the application complies with local laws, and also internal organization rules, so that the application complies with the established processes specific to the organization (0039); Such one or more computers can have a variety of forms such as a user computer, e.g., desktop, laptop, or mobile computer such as smartphone, among others, or server computer, network or cloud computer, among others, or a computer or processor embedded in a more specific device, such as a device for recording and processing one or more of images, sound, e.g., voice, or text (0009)]
b. a web-based software further comprising;
	[a point of investigation tool and interface, wherein the tool and interface are operable for entering, accessing and updating case, crime scene and image information in or near real time and from the field (0003, 0011, 0012, 0068, 0069, Table 4, Table 8, Fig. 2, claim 1); web-interface engine (0055, Table 10)]
	3i. an administrator profile; 45wherein at least one system administrator profile6 7is provided; 89wherein only a system administrator may access the 1011at least one system administrator profile; 12 
13 [The system of FIG. 1 allows access to users (both normal application users and application administrators). It is envisaged that application administrators may be given privileged access to certain portions of the system, such as an application setup portion as shown in FIG. 1, as well as to the day-to-day administrative tasks associated with running of a database software application, whereas normal application users may be restricted to access to only an information entry/retrieval portion. Both application user and application administrator access is controlled through log-in interfaces (0023, Fig. 1, Table 3, Table 6, Table 7); each user of the system may be associated with one or more groups (i.e. "User Roles"). Each of these groups, as mentioned above, may have an associated set of access rights and privileges (0024, 0079); the User Administration area of the setup allows for the definition of application users and all the data associated/stored for an application user. Table 6 provides the example of a police force, where users may be police officers of different ranks, job titles, and units, wherein geographic areas or operational areas may be broken down into smaller operational groups, and different users have different “User Roles” and access corresponding to the User Role (0049, Table 3, Table 6, Table 7)]
14wherein the system administrator creates a 1516plurality of geographical patrol areas within the17 18web-based software; 192021wherein at least one officer is assigned to each22 23geographical patrol area; 24 25 
[user access can also be controlled by their geographical location… as defined by the application administrator (0035, 0069); schedules and locations may be defined for a user belonging to a “User Role” (0036, 0049; see also Table 3, Table 6, Table 7 noting the name, rank, department, area, unit, and badge number of a user); Area(s), this may be either a geographical area or an operational area as defined by the client; OCU(s) - this is the breakdown of a geographical area or operational areas into smaller groups; Security Access Group(s)/Level(s) - these are the "User Roles" (0049, Table 6, Table 7)]
26wherein the system administrator enters respective 2728demographical characteristic for each geographical 2930patrol area within the plurality of geographical 3132patrol areas; 333435wherein the system administrator sets […]36 37parameters for the plurality of geographical 38 39patrol areas; 40 41 
[Once the client application administrator has completed the application setup process, the application itself will enforce the applied business process, constraints, boundaries and rules, as well as make use of these in its automated matching facility, while taking into account all the data entered for each and every offence (0060; see also 0071, 0074, 0078, 0081, 0095, 0096, 0102, 0106-0108, 0118-0119); searching case information received based on search parameters (0007); associating the information collected in the field with database information which matches search parameters (0007); receiving information from the field, storing the information, running queries, parameters by which a record may be searched, and generating reports based on information collected from the field (0009, 0010, Table 8); search and filter criteria…tattoos….race…gender…homophobic or xenophobic factors…known associates (Table 9); association(s) to other known and/or unknown offenders (0075, 0105, Table 14)] Meaney does not appear to explicitly recite the use of racial bias parameters. 
42ii. a plurality of officer profiles; 44wherein the plurality of officer profiles is 4546provided by the system administrator; 47 48 
[the User Administration area of the setup allows for the definition of application users and all the data associated/stored for an application user. Table 6 provides the example of a police force, where users may be police officers of different ranks, job titles, and units, wherein geographic areas or operational areas may be broken down into smaller operational groups, and different users have different “User Roles” and access corresponding to the User Role. (0049, Table 6); there may be provided a remote interface in communication with a crime investigation tool adapted to store case related and Image information, permit searching through stored records, link matching profiles and generate reports all in or near real time (0009)]
wherein only an officer or system administrator may 17access an officer profile within the plurality of 3 4officer profiles; 5 
[application administrators may be given privileged access to certain portions of the system…application administrator access is controlled through log-in interfaces (0023, Fig. 1, Table 3, Table 7); each user of the system may be associated with one or more groups (i.e. "User Roles"). Each of these groups, as mentioned above, may have an associated set of access rights and privileges (0024)]
6iii. a civilian contact form; 78wherein the civilian contact form is accessible in9 10the plurality of officer profiles; 11 
[a point of investigation tool and interface, wherein the tool and interface are operable for entering, accessing and updating case, crime scene and image information in or near real time and from the field (0003, 0011, 0012, 0068, 0069, Table 4, Table 8, Fig. 2, claim 1); New Data Acquisition area of the application allows the application user(s) to define new records via the application interface. This is achieved via a wizard that guides the application user through a number of screens presenting her/him with the relevant forms to fill (0064); completing a form via the application interface comprising the full details of the possible positive identification of the offender is recorded (0083)]23
12wherein the civilian contact form requires that 1314civilian contact data be entered into the civilian 1516contact form; 17 18 
[New Data Acquisition area of the application allows the application user(s) to define new records via the application interface. This is achieved via a wizard that guides the application user through a number of screens presenting her/him with the relevant forms to fill (0064); completing a form via the application interface comprising the full details of the possible positive identification of the offender is recorded (0083); data entered for a record may include information associated with a suspect/offender, wherein the information may comprise a date of birth, name, address, race, gender, and other personal details (0076, Table 9)]
19wherein the civilian contact form can be submitted20 21to at least one supervisor of the officer once the 22 23civilian contact data is entered into the civilian 2425contact form; 26 27 
[display a list of uncompleted records as mention above, this list offers the application user a search functionality to further assist her/him to filter and locate specific records which require data prior to the system flagging the record as completed and ready for approval. (0068); This New Data Acquisition area of the application interface also contains a list of completed records, which, based on the business rule applied during the Application Setup process may require supervisor signoff, i.e., approval and/or rejection. For example, a supervisor group may be created during Application Setup and all users belonging to this group given permission to approve and/or reject completed records in the New Data Acquisition area. (0070)]
28wherein at least one digital image is attached to 29 30the digital contact form; 33wherein at least one digital video is attached to 3435the digital contact form; 36 37 
[an investigation tool utilizing image (still and video) evidence including a database for receiving case related information, organizing the information, storing the information, running queries, finding matches, and generating communications and reports (0010); a point of investigation tool and interface, wherein the tool and interface are operable for entering, accessing and updating case, crime scene and image information in or near real time and from the field (0003, 0011, 0012, 0068, 0069, Table 4, Table 8, Fig. 2, claim 1);
38iv. a supervisor profile; 3940wherein a supervisor profile is provided by the 4142system administrator; 4345wherein only a supervisor or system administrator46 47may access the supervisor profile; 48 49 18
[specific access rights that may be associated with a group (0024); As part of the Setup process completed by the application administrator, she/he will define groups (i.e. "User Roles") each group defined by the application administrator may have access to specific areas and the data contained within these areas of the application (0025, Table 1); Data View/Reader Role, which would only allow the application user to view/read exiting data, but not create or modify records. This may also be combined with restrictions on the areas of the application interface where this user can and cannot view/read data (0025, Table 1)]
wherein the at least one supervisor may access a 3submitted civilian contact form through the 45supervisor profile; 6 
7wherein the supervisor may accept or reject the 89submitted civilian contact report;10 
[This New Data Acquisition area of the application interface also contains a list of completed records, which, based on the business rule applied during the Application Setup process may require supervisor signoff, i.e., approval and/or rejection. For example, a supervisor group may be created during Application Setup and all users belonging to this group given permission to approve and/or reject completed records in the New Data Acquisition area. (0070)]
1112wherein the software correlates officer civilian13 14contact with civilian demographic characteristics of 15 16the assigned officer patrol area; 17 18 
[filtering records based on parameters. records may be matched at different levels based on different descriptors based on filter criteria, such as name, address, race, gender, location, known associates, and homophobic and/or xenophobic factors (0076-0077, 0094, Table 9); Once an Intelligence report/form is completed for an offender, the system will require its approval by an application user with the correct privileges (for example a member of a supervisor group) through the application interface, before notifying the geographically correct local office for further action (0084)]
19wherein the supervisor profile provides a 2021notification if officer civilian contact with22 23individuals of a specific demographical 24 25characteristic exceeds the […] parameters.  
	[The Statistics area of the system may be dictated by the client's business rule(s) and management needs. (0018); an administrator may configure the system so that it complies with the business rules for the organization in question. These business rules may include the legislative environment within which the organization operates, so that the application complies with local laws, and also internal organization rules, so that the application complies with the established processes specific to the organization (0039); receiving information from the field, storing the information, running queries, parameters by which a record may be searched, and generating reports based on information collected from the field (0009, 0010, Table 8)]
	Meaney does not appear to explicitly recite the use of racial bias parameters. 


	However, Jones — which is directed to a public encounter monitoring system — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
26wherein the system administrator enters respective 2728demographical characteristic for each geographical 2930patrol area within the plurality of geographical 31 32patrol areas; 3335wherein the system administrator sets racial bias36 37parameters for the plurality of geographical38 39patrol areas; 40 41 
[a system for monitoring encounters of police officers or other individuals with the public (c1:18-19); reports also correlated with e.g., socioeconomic status and/or racial makeup of a neighborhood, and the like (c3:45-50); the extracted data is then placed into or correlated with the appropriate official's files, and based thereon data can be compiled over time, reports prepared and printed or displayed for a user. Officials are also grouped by jurisdiction, and by department within a jurisdiction, by state, by country, and the like (c3:7-13); In some embodiments, the complaint icon is only provided when the encounter reaches a threshold level of seriousness (c9:10-12; see also c9:9-20, c9:39-42, claim 1, claim 11, claim 17); analyze the grouped recordings to determine an incident severity and to automatically prepare a report for those encounters having an incident severity in excess of a predetermined threshold (claim 17)] The Examiner interprets the disclosure as related to: a system for monitoring encounters of police officers or other individuals with the public; extracted data is then placed into or correlated with the appropriate official's files, and based thereon data can be compiled over time, reports prepared and printed or displayed for a user; reports also correlated with e.g., socioeconomic status and/or racial makeup of a neighborhood, and the like; the complaint icon is only provided when the encounter reaches a threshold level of seriousness; analyze the grouped recordings to determine an incident severity and to automatically prepare a report for those encounters having an incident severity in excess of a predetermined threshold as teaching or suggesting racial bias36 37parameters for the plurality of geographical38 39patrol areas.
19wherein the supervisor profile provides a 2021notification if officer civilian contact with22 23individuals of a specific demographical 24 25characteristic exceeds the racial bias parameters.  
	[reports also correlated with e.g., socioeconomic status and/or racial makeup of a neighborhood, and the like (c3:45-50); evaluate the significance of the encounters and need not report minor issues, but only those encounters having an incident severity in excess of some threshold, to e.g., department heads and/or watchdog groups, and for egregious systemic issues, for example, can report to the appropriate enforcement agency and/or press. To prevent abuse, the encounter monitoring system is in some embodiments configured to withhold the link or option for filing a complaint until the score indicates a sufficiently high incident severity. The threshold may be modulated to account for real behavioral patterns.  (c3:29-44, claim 8); analyze the grouped recordings to determine an incident severity and to automatically prepare a report for those encounters having an incident severity in excess of a predetermined threshold (claim 17)]

	Additionally and alternatively, and to provide additional context regarding the disclosure as related to the instant application and cited prior art, Jones further discloses:
(claim 1) Profiling accountability software system for correlating officer civilian contact with demographics of the officer's patrol area to recognize officer enforcement bias, which is comprised of: a. a plurality of portable electronic devices; 
(claim 9) The profiling accountability software system for correlating officer civilian contact with demographics of the officer's patrol area to recognize officer enforcement bias, which is comprised of: a. video capturing equipment; wherein the video capturing equipment captures images of civilians contacted by an officer; wherein the video capturing equipment captures video  of civilians contact by an officer; 
	[a system for monitoring encounters of police officers or other individuals with the public (c1:18-19); The disclosure provides an encounter monitoring system that includes public input including various audio and visual recordings to a database in real time, thus, the data will then be available for crime solving and justice needs. The present disclosure is exemplified with respect to police departments. However, this is exemplary only, and the disclosure can be broadly applied to any public crime, disappearances, kidnappings, any government or public interaction. Further, although the system was invented to specifically address racial profiling and police abuse, it can equally be used to solve crimes and catch perpetrators. The following examples are intended to be illustrative only, and not unduly limit the scope of the appended claims (c7:43-55; see also c5:41-48, c8:38-47); census data can be incorporated into the database, and reports also correlated with e.g., socioeconomic status and/or racial makeup of a neighborhood, and the like. Such reports are expected to be very useful e.g., to law enforcement, civil liberties organizations, lawyers, and individual defendants (c3:45-50)
	15b. a web-based software further comprising; 16 
	[the encounter monitoring app that executes on a user's personal communications device may at times be referred to herein as the “5-O Watch” (five oh watch) app. In at least some embodiments, the encounter monitoring app initiates real-time capture and streaming of a recording to the backend system immediately upon being launched (c3 59-64; see also claim 1, claim 11)
i. an administrator profile; 4 5wherein at least one system administrator profile6 7is provided; 89wherein only a system administrator may access the 1011at least one system administrator profile; 121314wherein the system administrator creates a 1516plurality of geographical patrol areas within the17 18web-based software; 19 2021wherein at least one officer is assigned to each22 23geographical patrol area; 24 25 
	[Each official will have a file, with all identifying information therein, as well as any incidents relating to said official. To the extent that such information is not preloaded, it can be collected over time as more and more recordings are uploaded to the backend system (c2:60-65); system data is correlated with the appropriate official’s files, and based thereon data can be compiled over time, reports prepared and printed or displayed for a user. Officials are also grouped by jurisdiction, and by department within a jurisdiction, by state, by country, and the like. In this way, one can determine for example, if the NYPD or a South American government has systemic issues relating to inappropriate behavior, and the effectiveness of actions taken to mitigate the problem internally or otherwise (c3:7-17, claim 5; see also c7:43-55);
42ii. a plurality of officer profiles; 4344wherein the plurality of officer profiles is 4546provided by the system administrator; 47 48wherein only an officer or system administrator may 17access an officer profile within the plurality of 3 4officer profiles; 5 
[Each official will have a file, with all identifying information therein, as well as any incidents relating to said official. To the extent that such information is not preloaded, it can be collected over time as more and more recordings are uploaded to the backend system (c2:60-65); system data is correlated with the appropriate official’s files, and based thereon data can be compiled over time, reports prepared and printed or displayed for a user. Officials are also grouped by jurisdiction, and by department within a jurisdiction, by state, by country, and the like. In this way, one can determine for example, if the NYPD or a South American government has systemic issues relating to inappropriate behavior, and the effectiveness of actions taken to mitigate the problem internally or otherwise (c3:7-17, claim 5)]
6iii. a civilian contact form; 78wherein the civilian contact form is accessible in9 10the plurality of officer profiles; 1112wherein the civilian contact form requires that 1314civilian contact data be entered into the civilian 1516contact form; 17 
[18associating encounter information with each recording, said encounter information including at least date, time, location, and any identified participants; grouping together those recordings relating to a common encounter; processing grouped encounter recordings and associated encounter information to associate each encounter with any participants that are official representatives of a government or institution; compiling, from the encounter information, incident statistics for at least one of: an official representative, a department, a jurisdiction, or a state; and reporting said incident statistics in tangible form (claim 11)]
19wherein the civilian contact form can be submitted20 21to at least one supervisor of the officer once the 2223civilian contact data is entered into the civilian 2425contact form; 2628wherein at least one digital image is attached to 29 30the digital contact form; 313233wherein at least one digital video is attached to 3435the digital contact form; 36 37 
[any audio, visual, or video recordings captured by the encounter monitoring apps disclosed herein can be immediately uploaded or streamed to the backend systems, where they are received and stored on a secure database server, along with the date, time, and GPS coordinates for the location where the recordings were captured (c2:23-29; see also c9:55 – c10:18); associating encounter information with each recording, said encounter information including at least date, time, location, and any identified participants; grouping together those recordings relating to a common encounter; processing grouped encounter recordings and associated encounter information to associate each encounter with any participants that are official representatives of a government or institution; compiling, from the encounter information, incident statistics for at least one of: an official representative, a department, a jurisdiction, or a state; and reporting said incident statistics in tangible form (claim 11)]
	Meaney teaches a system for law enforcement agencies to enter, access, and update information from the field. Jones teaches a public encounter monitoring system. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Meaney and Jones is that Jones discloses: census data can be incorporated into the database, and reports also correlated with e.g., socioeconomic status and/or racial makeup of a neighborhood, and the like; automatically prepare a report for those encounters having an incident severity in excess of a predetermined threshold.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: a system for monitoring encounters of police officers or other individuals with the public; extracted data is then placed into or correlated with the appropriate official's files, and based thereon data can be compiled over time, reports prepared and printed or displayed for a user; reports also correlated with e.g., socioeconomic status and/or racial makeup of a neighborhood, and the like; the complaint icon is only provided when the encounter reaches a threshold level of seriousness; analyze the grouped recordings to determine an incident severity and to automatically prepare a report for those encounters having an incident severity in excess of a predetermined threshold (as taught by Jones) with the system for law enforcement agencies to enter, access, and update information from the field (as taught by Meaney) in order to provide a system for monitoring encounters of police officers or other individuals with the public (Jones c1:18-19), analyze the grouped recordings to determine an incident severity and to automatically prepare a report for those encounters having an incident severity in excess of a predetermined threshold (Jones claim 17), correlate census data into a database and correlate reports with socioeconomic status and/or racial makeup of a neighborhood, and the like (Jones c3:45-50), to specifically address racial profiling and police abuse (Jones c7:43-55).

Regarding claim 332, The profiling accountability software system of claim 1 34 
The combination of Meaney and Jones teaches or suggests the limitations of claim 1.
Meaney further discloses:
35wherein video capturing equipment is provided.
[an investigation tool utilizing image (still and video) evidence including a database for receiving case related information, organizing the information, storing the information, running queries, finding matches, and generating communications and reports (0010)]
  
Regarding claim 33337, The profiling accountability software system of claim 2 38 
The combination of Meaney and Jones teaches or suggests the limitations of claim 2.
Jones further discloses:
39wherein the video capturing equipment captures images of 4041civilians contacted by an officer.  
	[The disclosure provides an encounter monitoring system that includes public input including various audio and visual recordings to a database in real time, thus, the data will then be available for crime solving and justice needs. The present disclosure is exemplified with respect to police departments. However, this is exemplary only, and the disclosure can be broadly applied to any public crime, disappearances, kidnappings, any government or public interaction. Further, although the system was invented to specifically address racial profiling and police abuse, it can equally be used to solve crimes and catch perpetrators. The following examples are intended to be illustrative only, and not unduly limit the scope of the appended claims (c7:43-55; see also c5:41-48); The backend system then analyzes the uploaded data and extracts information therefrom. For example, faces can be extracted and compared with a database of facial photographs and a likelihood of identification assigned thereto (c8:38-41; see also c9:55 – c10:18)]
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1 and 9 applies here, as well.

Regarding claim 33443, The profiling accountability software system of claim 2 44 
The combination of Meaney and Jones teaches or suggests the limitations of claim 2.
Meaney further discloses:
45wherein the video capturing equipment captures videos of 4647civilians contacted by an officer.  
[an investigation tool utilizing image (still and video) evidence including a database for receiving case related information, organizing the information, storing the information, running queries, finding matches, and generating communications and reports (0010); The information includes crime details with at least one of crime number, crime location, suspect/offender image, modus operando, crime type, suspect/offender description, motivation, suspect/offender associates, among others (0012)]

48 	Regarding claim 335, The profiling accountability software system of claim 115 
The combination of Meaney and Jones teaches or suggests the limitations of claim 1.
Meaney further discloses:
	wherein at least one digital video may be attached to the 34civilian contact form. 
[an investigation tool utilizing image (still and video) evidence including a database for receiving case related information, organizing the information, storing the information, running queries, finding matches, and generating communications and reports (0010); The information includes crime details with at least one of crime number, crime location, suspect/offender image, modus operando, crime type, suspect/offender description, motivation, suspect/offender associates, among others (0012)]

Regarding claim 8338824, The profiling accountability software system of claim 1 25 
The combination of Meaney and Jones teaches or suggests the limitations of claim 1.
Meaney further discloses:
26wherein at least one digital image may be attached to the 2728civilian contact form.  
[an investigation tool utilizing image (still and video) evidence including a database for receiving case related information, organizing the information, storing the information, running queries, finding matches, and generating communications and reports (0010); The information includes crime details with at least one of crime number, crime location, suspect/offender image, modus operando, crime type, suspect/offender description, motivation, suspect/offender associates, among others (0012)]

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney, U.S. Patent Application Publication 20140040309 in view of Jones, U.S. Patent 9699401, and further in view of Hoover, U.S. Patent Application Publication 20150244872.
Regarding claims 336 and 106, the combination of Meaney and Jones teaches or suggests the limitations of claims 1 and 9.
Meaney further discloses:
8wherein the civilian contact data is comprised of race, 910gender, age, and [time].  
	[data entered for a record may include information associated with a suspect/offender, wherein the information may comprise a date of birth, name, address, race, gender, and other personal details (0076, Table 9)]
Jones further discloses:
8wherein the civilian contact data is comprised of race, 910gender, age, and [time].  
[At least some embodiments of the disclosed encounter monitoring system have a backend system that can analyze the data and extract identifying information about the recorded encounters, such information including date, time, location, type of encounter, weapons brandished, weapons used, voice recognition, facial recognition, transcription of audio, stabilization of video, noise reduction of audio, extraction of badge number, license plate number, car number, speed of the personal communications device or passing vehicles, and the like (c2:47-56; see also c2:23-29); The backend system may use these responses, alone or in combination with the associated date, time, and location information, to group all recordings of a given encounter. Alternatively, the backend systems may group uploaded encounter recordings and information from the same time and general location (c5:17-22; see also c7:56 – c8:3, c8:18-26, claim 1)]
While the combination of Meaney and Jones teaches or suggests wherein the civilian contact data is comprised of race, 9 10gender, age, and [time], the combination of Meaney and Jones does not appear to explicitly recite the aspect of a duration of contact/encounter (i.e., a length of encounter).   
	However, Hoover — which is directed to a public safety information management system with web-enabled devices — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
8wherein the civilian contact data is comprised of race, 9 10gender, age, and length of encounter between the officer 1112and the civilian.  
	[inter-jurisdictional system provides responder agencies pooled access to offense reports, booking records, pawnshop tickets, traffic citation and accident data, and gang and drug criminal intelligence records over a network (0036); Call Management Module. A Call Management Module provides call logging, with search and analysis. Calls may be "hand logged" into the module. Each call may be time stamped. Analysis reports may be used for Call for Service analysis (quantity of calls by call type, response times, time spent, record of officers assigned). Entered call data may transfer to the incident module (for example, if a report needs to be generated) (0053; see also 0067); FIG. 7 illustrates one embodiment of a response time breakdown for a police agency. Summary panel 240 may provide performance and statistical information for the agency based on specified criteria. Case listing 242 provides information on a call by call basis (0091, Fig. 7; see also 0090, 0092); Racial Profiling (SB-1074)--At user's option, automatic compilation of required 1074 Reports from either independent entry or combination of Field Interview and Citation Modules (0067)] The Examiner notes Fig. 7 comprises columns for noting times associated with a Total Call Time. The Examiner interprets the disclosure as teaching or suggesting wherein the civilian contact data is comprised of race, 9 10gender, age, and length of encounter between the officer 1112and the civilian.   
	Meaney teaches a system for law enforcement agencies to enter, access, and update information from the field. Jones teaches a public encounter monitoring system. Jones teaches a public safety information management system with web-enabled devices. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Meaney and Jones is that Jones discloses: a Call Management Module provides call logging, with search and analysis; and analysis reports may be used for Call for Service analysis (quantity of calls by call type, response times, time spent, record of officers assigned).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: a Call Management Module providing call logging, with search and analysis; and analysis reports used for Call for Service analysis (quantity of calls by call type, response times, time spent, record of officers assigned) (as taught by Hoover) and the features of: a system for monitoring encounters of police officers or other individuals with the public; extracted data is then placed into or correlated with the appropriate official's files, and based thereon data can be compiled over time, reports prepared and printed or displayed for a user; reports also correlated with e.g., socioeconomic status and/or racial makeup of a neighborhood, and the like; the complaint icon is only provided when the encounter reaches a threshold level of seriousness; analyze the grouped recordings to determine an incident severity and to automatically prepare a report for those encounters having an incident severity in excess of a predetermined threshold (as taught by Jones) with the system for law enforcement agencies to enter, access, and update information from the field (as taught by Meaney) in order to provide performance and statistical information for the agency based on specified criteria (Hoover 0091), provide automatic compilation of Racial Profiling Reports from either independent entry or combination of Field Interview and Citation Modules (Hoover 0067), and to direct and assess the activities of public safety agencies, such as police, fire, EMS, and disaster relief agencies (Hoover 0003).

Regarding claims 7 and 113315, the combination of Meaney, Jones, and Hoover teaches or suggests the limitations of claims 6 and 10.
Meaney further discloses:
17wherein the civilian contact data is further comprised of 1819gang membership and 
[The information includes crime details with at least one of crime number, crime location, suspect/offender image, modus operando, crime type, suspect/offender description, motivation, suspect/offender associates, among others (0012); search and filter criteria…tattoos….race…gender…homophobic or xenophobic factors…known associates (Table 9); association(s) to other known and/or unknown offenders (0075, 0105, Table 14); automatically present intelligence briefs on the application interface, including association(s) to other known and/or unknown offenders in other related or unrelated crime records held by the system (0075); Known associates when multiple suspects involved. Known 2nd and 3rd level associates when multiple suspects involved. Links by known and/or unknown suspects/offenders to other crimes, etc. (0076)]
civilian vehicle operated at time of 2021contact.  
	[information associated with an incident may include information associated with property that was stolen or damaged during an incident, such as a vehicle (0040, Table 14)]
	Additionally, Jones discloses:
	17wherein the civilian contact data is further comprised of 1819gang membership and civilian vehicle operated at time of 2021contact.  
	[information associated with incidents may include license plate numbers, the speed of passing vehicles, and the like (c2:43-56); license plate data may be extracted from uploaded data (c9:38-50, claim 14, claim 15); data associated with an encounter may comprise data about one or more people, cars, or other items (c8:4-13)]
	The Examiner notes the combination of Meaney and Jones discloses extracting license plate information from information collected, and information associated with incidents may include license plate numbers and the speed of passing vehicles.  
	Additionally, Hoover discloses:
	wherein the civilian contact data is further comprised of 1819gang membership and civilian vehicle operated at time of 2021contact.  
	[inter-jurisdictional system provides responder agencies pooled access to offense reports, booking records, pawnshop tickets, traffic citation and accident data, and gang and drug criminal intelligence records over a network (0036; see also 0040, 0074, 0080, 0082); Traffic Citations--Records all information regarding the violation being cited, the location of the offense, vehicle description, and the violator information. The system may include, or exchange information with, an automated citation programs, such as AutoCite.TM. system (0060)]
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 6 and 10 applies here, as well.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-Aroya, US Patent Application Publication 20100199189, teaches target oriented law enforcement interception and analysis.
Jenkins, US Patent Application Publication 20120278325, teaches career criminal and habitual violator intelligence tool.
Wasson, US Patent Application Publication 20090248643, teaches a crime coordination system and method.
Rossmo, US Patent 5781704, teaches an expert system method of performing crime site analysis.
Donovan, US Patent Application Publication 20020069084, teaches countering terrorism and monitoring visitors from abroad.
Chen, US Patent Application Publication 20030115211, teaches spatial intelligence.
McCormick, US Patent Application Publication 20060009990, teaches evaluating the impact of proposed actions on an entity’s strategic objectives.
Simon, US Patent Application Publication 20060171564, teaches autonomous wide-angle license plate recognition.
Griebat, US Patent Application Publication 20060198502, teaches a computer program and method for jury selection.
Tortoriello, US Patent Application Publication 20090198641, teaches forecasting real-world occurrences.
Drummond, US Patent Application Publication 20110258200, teaches identifying persons having socially unacceptable behavior.
Abdul-Razzak, US Patent Application Publication 20120084288, teaches criminal relationship analysis and visualization.
Goff, US Patent Application Publication 20120308982, teaches a system and method for a virtual social lab.
Villa-Real, US Patent Application Publication 20140162598, teaches systems for secured global applications in law enforcement.
Clawson, US Patent Application Publication 20140211927, teaches active assailant protocol for emergency dispatch.
Abhyanker, US Patent Application Publication 20140230025, teaches notifications in a geo-spatial social network.
Tussy, US Patent Application Publication 20140294257, teaches obtaining information based on facial identification.
deCharms, US Patent Application Publication 20140368601, teaches mobile security technology.
Burt, US Patent Application Publication 20150312739, teaches obtaining and providing emergency services.
Kovac, US Patent Application Publication 20160286156, teaches managing information related to recording systems from video/audio recording devices.
Beattie, US Patent Application Publication 20170076597, teaches enhancing driver situational awareness. 
NPL:
Hal S. Edwards, Culture clash: Making the case for a new paradigm in police cultural training, 1/1/2004, UNLV Retrospective Theses & Dissertations, 1661, http://dx.doi.org/10.25669/u8l0-475r

U.S. Department of Justice, Guidance for Federal Law Enforcement Agencies Regarding the Use of Race, Ethnicity, Gender, National Origin, Religion, Sexual Orientation, or Gender Identity, December 2014, USDOJ
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689